        Case 1:19-cv-11620-PBS Document 14 Filed 10/01/19 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS


                                             )
FABIO HENRIQUE DA SILVEIRA,                  )
     Petitioner,                             )
                                             )              C.A. No. l 9-cv-11620-PBS
V.                                           )
                                             )
YOLANDA SMITH,                               )
    Respondent.                              )


                                       JOINT REPORT

       The parties in the above-captioned action have conferred pursuant to this Court's Order

of September 10, 2019 (ECF No. 10) and report as follows:

       1.      The Petitioner submitted his valid passport to Immigration and Customs

Enforcement ("ICE") on September 16, 2019. Its receipt was acknowledged via email by his

Deportation Officer.

       2.      The Petitioner's Deportation Officer notified undersigned counsel that because

ICE is in possession of the Petitioner's passport, which is valid until November 20, 2027, the

Petitioner no longer needed to present himself for a consulate interview.

       3.      The parties have not reached an agreement to resolve this case.

       WHEREFORE, the parties request that the Court take further action as it deems

necessary.
